Citation Nr: 1107187	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for 
post-concussive headaches and positional vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that the Veteran claimed that the Veteran is 
service connected for a conversion disorder, a specific type of 
psychiatric disorder.  During the pendency of this appeal, in May 
2009, the RO denied the Veteran's claim for service connection 
for posttraumatic stress disorder (PTSD), and the Veteran did not 
appeal.  At the June 2010 Board personal hearing, the Veteran 
submitted evidence indicating treatment for bipolar disorder.  
However, the Board notes that the Veteran has not sought service 
connection for bipolar disorder.  Therefore, the Board refers a 
claim for service connection for bipolar disorder to the RO for 
further development.  

In June 2010, the Veteran testified via videoconferencing at the 
RO at a Board personal hearing before the undersigned Acting 
Veterans Law Judge, sitting in Washington, DC.  A transcript was 
procured and is of record.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's post-
concussive headaches and positional vertigo were productive of 
dizziness and occasional staggering, but not migraine headaches 
with very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

2.  For the rating period from October 23, 2008, the Veteran's 
post-concussive headaches and positional vertigo were manifested 
by mild loss of memory and concentration, without objective 
evidence on testing; normal judgment; routinely appropriate 
social interaction; normal orientation; normal spatial 
orientation; motor activity mildly decreased or with moderate 
slowing due to apraxia; daily mild to moderate headaches; 
positional vertigo; intermittent dizziness; normal 
neurobehavioral effects; occasional impairment of spoken 
language; and normal consciousness.

3.  For the rating period under appeal from October 23, 2008, the 
Veteran's post-concussive headaches and positional vertigo, were 
not manifested by objective evidence on testing of mild 
impairment of memory, attention, concentration, or executive 
functions resulting in mild functional impairment; mildly 
impaired judgment; occasionally inappropriate social interaction; 
occasional disorientation to one of the four aspects (person, 
time, place, situation) of orientation; motor activity moderately 
decreased due to apraxia; mildly impaired spatial orientation; 
evidence of three or more subjective symptoms that moderately 
interfere with work or instrumental activities of daily living; 
neurobehavioral effects that occasionally interfere with 
workplace interaction, social interaction, or both but do not 
preclude them; inability to communicate either by spoken 
language, written language, or both, more than occasionally but 
less than half of the time, or to comprehend spoken language, 
written language, or both, more than occasionally but less than 
half of the time; or a persistently altered state of 
consciousness.


CONCLUSIONS OF LAW

1.  For the rating period under appeal prior to October 23, 2008, 
the criteria for an increased rating in excess of 30 percent 
post-concussive headaches and positional vertigo have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 8045-6204 (2007).

2.  For the rating period under appeal from October 23, 2008, the 
criteria for an increased rating of 40 percent, but no greater 
than 40 percent, for post-concussive headaches and positional 
vertigo have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
8045 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2006 VCAA notice substantially satisfied most of the 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide.  In a June 2008 letter, the RO 
provided the information regarding disability ratings.  

Although the June 2008 notice was not issued prior to the 
February 2007 decision from which this appeal arises, the RO 
subsequently re-adjudicated the Veteran's claim, as demonstrated 
by the June 2009 Supplemental Statement of the Case (SSOC).  As 
the SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a re-
adjudication decision.  Accordingly, the provision of adequate 
notice followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the claim 
in the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III) (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).

Also, the evidence does not show that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible showing of 
how the notice provided affected the essential fairness of the 
adjudication.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  VA has acquired the Veteran's treatment 
records to assist the Veteran with his claim.  At the June 2010 
Board personal hearing, the Veteran stated that he was seeing a 
psychiatrist who stated that he was having difficulty due to his 
head injury.  At the hearing, the Veteran submitted a June 2010 
letter from the Veteran's psychiatrist, indicating that the 
Veteran was being treated for bipolar disorder.  As noted above, 
the Veteran has not filed a claim for service connection for 
bipolar disorder and, therefore, the doctor's letter is not 
probative in this matter.  

In April 2005, October 2005, February 2006, August 2009, and 
September 2009, the RO provided the Veteran with VA medical 
examinations to determine the extent of his claimed disorder.  As 
the examination reports were written after interviews with the 
Veteran and a review of the claims file, and contained specific 
findings indicating the respective natures of the Veteran's 
disability, the examinations are adequate for rating purposes, 
and there is no duty to provide an additional examination or 
medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

During the June 2010 Board personal hearing, the Veteran reported 
that he believed that the August 2009 VA medical examination 
report was inadequate.  (Hearing Transcript, page 8).  He also 
reported experiencing vertigo at work.  (Hearing Transcript, 
pages 8-9).  

The Board notes that at the June 2010 Board personal hearing, 
through his representative, the Veteran asked for an additional 
VA examination to be provided because he believed that the August 
2009 VA medical examination report was inadequate.  Specifically, 
the Veteran reported that the August 2009 VA examiner, who wrote 
findings regarding the subjective symptoms and cognitive effects 
arising from the Veteran's in-service brain injury, hurried 
through the examination.  (Hearing Transcript, pages 6-7).  The 
Board notes that the August 2009 VA medical examination report 
contains adequate findings regarding the extent of the Veteran's 
service-connected disability, mostly consistent with other 
evidence in the claims file.  The Board also notes that the 
August 2009 VA medical examiner's findings are evidence to be 
weighed along with other evidence.  Regarding the Veteran's 
memory problems, having reviewed all the evidence the Board has 
assigned a higher numerical score under Diagnostic Code 8045 than 
that recommended by the August 2009 VA medical examiner.  

The Veteran also contended that his symptoms had worsened since 
the August 2009 and September 2009 VA medical examination 
reports.  VA's General Counsel has interpreted that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 
3.327 (2010).  However, when questioned as to which symptom had 
worsened, the Veteran could not report any specific example.  As 
there has not in fact been a substantive statement of worsening 
of disability since the last VA examination, the Board will 
proceed to render a decision regarding the Veteran's claim for an 
increased rating for post-concussive headaches and positional 
vertigo.  

Regarding the June 2010 Board personal hearing, in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Acting Veterans Law Judge (VLJ) 
who conducts a hearing fulfill two duties to comply with the 
above regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.   Here, during the June 
Board personal 2010 hearing, the Acting VLJ specifically noted 
the issue on appeal.  Then, having heard the Veteran's evidence, 
the Acting VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Both the Acting VLJ and the Veteran's representative specifically 
queried the Veteran regarding the current extent of his service-
connected disabilities, specifically asking if and how the 
disorders had worsened.  Therefore, the Acting VLJ substantially 
complied with the requirements of Bryant. 

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claim.  Additionally, 
through his testimony, the Veteran demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claim.  As such, the Board finds that, consistent with Bryant, 
the Acting VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 
Vet. App. 505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that, if VA's adjudication of an increased rating 
claim is lengthy, a claimant might experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart, 21 Vet. App. at 
505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Increased Rating for Residual Recurrent Headaches, Visual 
Disturbance, and Scar

The Veteran essentially contends that his post-concussive 
headaches and positional vertigo are more disabling than 
contemplated by the currently assigned 30 percent disability 
rating.  The RO has evaluated the Veteran's residual headaches, 
visual disturbance and scar disabilities under DC 8045-6204.  DC 
6204 governs ratings of peripheral vestibular disorders.  38 
C.F.R. § 4.87.  

Effective October 23, 2008, VA amended the criteria for rating 
residuals of traumatic brain injuries (TBIs), or more 
specifically, neurological and convulsive disorders, including 
under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  
This amendment applies to applications received by VA on and 
after October 23, 2008.  The former criteria apply to 
applications received by VA before that date.  A veteran whose 
residuals of TBI VA rated under DC 8045 prior to the amendment, 
however, is permitted to request review under the amended 
criteria regardless of whether his disability has worsened since 
the last review or VA receives additional evidence.  The 
effective date of any increase in disability compensation based 
solely on the amended criteria must be no earlier than October 
23, 2008, the effective date of the amended criteria.

In this case, even though the Veteran did not make a specific 
request to this effect, the RO reviewed the Veteran's claim under 
the amended criteria in a Supplemental Statement of the Case 
dated June 2009.  

Under the previous regulation, Diagnostic Code 8045 provides for 
the evaluation of brain disease due to trauma.  38 C.F.R. § 
4.124a (2007).  The Veteran is currently rated as 30 percent 
disabled under Diagnostic Code 8045-6204.  Diagnostic Code 8045 
specifies that purely neurological disabilities are rated under 
the applicable Diagnostic Code.  Purely subjective complaints, 
such as headache, dizziness, or insomnia, which are recognized as 
symptomatic of brain trauma, are rated at 10 percent and no more 
under Diagnostic Code 9304 (dementia due to head trauma) and may 
not be combined with any other rating for a disability due to 
brain trauma.  Under Diagnostic Code 6204, the criteria for 
peripheral vestibular disorders, the maximum 30 percent rating 
indicates symptoms of dizziness and occasional staggering.  
38 C.F.R. § 4.87.  

As the Veteran has been diagnosed with migraine headaches related 
to his traumatic brain injury, a 50 percent rating is potentially 
applicable under Diagnostic Code 8100, the criteria for 
evaluating migraine headaches.  Under these criteria, a 50 
percent rating is to be awarded for evidence of migraine 
headaches with very frequent, completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § § 4.124a.

Upon review of the evidence for the period prior to and after 
October 23, 2008, under the previous regulations, the Board finds 
that a rating in excess of 30 percent is not warranted for any 
period for the Veteran's post-concussive headaches and positional 
vertigo.  38 C.F.R. § 4.7.  The Veteran is already in receipt of 
the highest assignable evaluation available (30 percent) under 
Diagnostic Codes 8045-6204 for dizziness and occasional 
staggering, and a rating in excess of 30 percent is not 
assignable under Diagnostic Code 6204.  

As for the potential assignment of a 50 percent rating under 
Diagnostic Code 8100, the evidence indicates that the Veteran 
currently has headaches.  At the Board personal hearing, the 
Veteran described the headaches as constant, pulsating and 
throbbing.  ((Hearing Transcript, pages 12-13).  However, the 
evidence does not indicate that the headaches are completely 
prostrating, ore even nearly approximate such criteria, as 
required for a 50 percent rating under Diagnostic Code 8100.  At 
the Board hearing, the Veteran reported that he was able to work 
at his job, despite the headaches, through the utilization of 
rest breaks and medication.  He indicated that when he returned 
home he would rest a couple of hours to alleviate headache 
symptoms.  (Hearing Transcript, pages 11-13).  

The Board finds that the attacks are also not productive of 
severe economic inadaptability, as required for a 50 percent 
disability rating under Diagnostic Code 8100.  In 2008, the 
Veteran voluntarily retired from his full-time position with the 
U.S. Postal Service where his employer accommodated his 
disabilities, especially his non-service-connected arthritis of 
both knees.  (Hearing Transcript, pages 15-16).  The Veteran 
testified that he retired, in part, because he mistakenly 
believed that the money they provided him at retirement would be 
enough to survive without working.  (Hearing Transcript, pages 
14-15).  In a final report of a January 2010 VA Vocational 
Evaluation Program, the VA evaluator noted that the Veteran could 
perform several types of sedentary jobs.  Also, the Board notes 
that, although the Veteran claims some difficulty in performing 
at his current part time position, the Veteran reported that he 
was still able to work even with his service-connected 
disabilities.  As such, the Board finds that the Veteran does not 
experience severe economic inadaptability due to prostrating and 
prolonged migraine headache attacks, the criteria for a 50 
percent rating under Diagnostic Code 8100 have not been met at 
any time during the pendency of the appeal.  

Under the amended regulation, Diagnostic Code 8045 again provides 
for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 
23, 2008).  However, under the amended Diagnostic Code 8045, 
there are three main areas of dysfunction listed that may result 
from TBI and have profound effects on functioning: cognitive 
(which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Adjudicators 
are to evaluate cognitive impairment under the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Adjudicators are to evaluate subjective symptoms 
that are residuals of TBI, whether or not they are part of 
cognitive impairment, under the subjective symptoms facet in the 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  However, they are to 
separately evaluate any residual with a distinct diagnosis that 
may be evaluated under another Diagnostic Code, such as migraine 
headache or Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.  Id.

Adjudicators are to evaluate emotional/behavioral dysfunction 
under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) 
when there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, they are to evaluate 
emotional/behavioral symptoms under the criteria in the table 
titled "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  Id.

Adjudicators are to evaluate physical (including neurological) 
dysfunction based on the following list, under an appropriate 
Diagnostic Code: Motor and sensory dysfunction, including pain, 
of the extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, adjudicators are 
to evaluate under the most appropriate Diagnostic Code.  
Adjudicators are to evaluate each condition separately, as long 
as the same signs and symptoms are not used to support more than 
one evaluation, and combine under § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned based on the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms. It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total".  However, not every 
facet has every level of severity.  The Consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling.  Adjudicators are to assign a 100-percent 
evaluation if "total" is the level of evaluation for one or more 
facets.  If no facet is evaluated as "total," adjudicators are to 
assign the overall percentage evaluation based on the level of 
the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 
40 percent; and 3 = 70 percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation for any facet.  
Id.

The evaluation assigned is based upon the highest level of 
severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury (TBI) not otherwise 
classified as determined on examination.  Only one evaluation is 
assigned for all the applicable facets.  A higher evaluation is 
not warranted unless a higher level of severity for a facet is 
established on examination.  Physical and/or emotional/behavioral 
disabilities found on examination that are determined to be 
residuals of traumatic brain injury are evaluated separately.

Using this criteria, the Board finds that the Veteran qualifies 
for the next higher rating of 40 percent, but no greater than 40 
percent, for the period from October 23, 2008.  Having reviewed 
the evidence for this period, a level of severity of "1" has 
been assigned for the Memory, attention, concentration, executive 
functions facet, indicating that an examiner has found evidence 
such as a complaint of mild loss of memory (such as having 
difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, or finding 
words, or often misplacing items), attention, concentration, or 
executive functions, but without objective evidence on testing.  
Specifically, in the August 2009 and September 2009 VA 
examination reports, the Veteran reported memory deficits.  A 
higher level of severity of "2" is not warranted unless an 
examiner finds evidence such as objective evidence on testing of 
mild impairment of memory, attention, concentration, or executive 
functions resulting in mild functional impairment.  The Board 
notes that neither the August 2009 VA examiner nor the September 
2009 VA examiner noted finding any objective evidence of such 
deficits during their examinations.  

A level of severity of "0" has been assigned for the Judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence of mildly impaired judgment, 
including symptoms such as impairment for complex or unfamiliar 
decisions, occasional inability to identify, understand, and 
weigh the alternatives, understand the consequences of choices, 
and make a reasonable decision.  The treatment evidence does not 
indicate that, for the period from October 23, 2008, the Veteran 
had any lapses in judgment related to his traumatic brain injury.  
The Board notes that the Veteran retired from a full-time 
position with the U.S. Postal Service in March 2008.  At the June 
2010 Board personal hearing, the Veteran contended that the 
decision to retire was an example of impaired judgment.  (Hearing 
Transcript, page 8).  However, at the hearing, the Veteran 
testified that he chose to leave this position voluntarily, not 
wishing to work with his several disabilities, including knee 
arthritis.  The Veteran also testified that he retired, in part, 
because he mistakenly believed that the money they provided him 
at retirement would be enough to support him without working.  
The Veteran did not realize that he would not be able to keep his 
health insurance with the Post Office and, therefore, that 
financial problems would arise from his decision to retire.  
(Hearing Transcript, pages 14-15).  Although the Veteran finds 
his decision to retire regrettable, the Board finds no evidence 
suggesting that the decision was directly related to residuals of 
his traumatic brain injury.  

A level of severity of "0" has been assigned for the Social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is routinely appropriate.  A higher level 
of severity of "1" is not warranted unless an examiner finds 
evidence that social interaction is occasionally inappropriate.  
At the June 2010 hearing, the Veteran stated that he was not 
social as he was getting older. (Hearing Transcript, page 8).  
However, the Board notes that, for the period from October 23, 
2008, the evidence of record contains no indication that the 
Veteran acted in a socially inappropriate manner due to his 
traumatic brain injury, which is a requirement distinct from 
generally being less social.  

A level of severity of "0" has been assigned for the 
Orientation facet, indicating that an examiner has found evidence 
such as always oriented to person, time, place, and situation.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as occasionally disoriented to one 
of the four aspects (person, time, place, situation) of 
orientation.  Although the Veteran experienced vertigo, the 
evidence for this period contains no indication of any mental 
confusion regarding his person, time, place, or situation.

A level of severity of "2" has been assigned for the Motor 
activity (with intact motor and sensory system) facet, indicating 
motor activity mildly decreased or with moderate slowing due to 
apraxia.  In an August 2008 VA treatment record, the examiner 
noted that the Veteran had been diagnosed with ataxia.  The 
August 2008 VA examiner further indicated that, although the 
Veteran's gait was normal, he fell out mildly on tandem walk.  
Also, at the June 2010 Board personal hearing, the Veteran 
testified that he required a cane to stabilize himself while 
walking.  (Hearing Transcript, page 22).  In the September 2009 
VA examination report, the September 2009 VA examiner noted that 
the Veteran's gait was severely antalgic, wide based, and 
unsteady, right greater than left, due to arthritis in knees.  
The September 2009 VA examiner did not indicate any gait problems 
related to ataxia.  However, the Board notes that, considering 
the August 2008 VA treatment record indicating some difficulties 
with tandem walking, likely related to ataxia, and the Veteran's 
credible reports of instability, the Board finds sufficient 
evidence to assign a "2" to the Veteran's condition.  A higher 
level of severity of "3" is not warranted unless an examiner 
finds evidence such as motor activity moderately decreased due to 
apraxia. 

A level of severity of "0" has been assigned for the Visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal.  The evidence does not show and the Veteran 
does not claim that he experiences spatial impairment due to his 
traumatic brain injury.  A higher level of severity of "1" is 
not warranted unless an examiner finds evidence such as mildly 
impaired.  

A level of severity of "1" has been assigned for the Subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light. A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
marked fatigability, blurred or double vision, headaches 
requiring rest periods during most days.  

In the September 2009 VA medical examination report, the Veteran 
reported experiencing headaches lasting several hours, triggered 
by stress, associated with numbness in the right ear and 
dizziness.  Despite the headaches, the Veteran reported that he 
was able to work most days.  The Veteran also reported vertigo, 
lasting for several seconds, several times a day.  The Veteran 
also related experiencing fatigue, but indicated that this was 
due to his not being "as strong" as he used to be.  The Veteran 
denied having blurred vision.  After an examination, the 
September 2009 VA examiner diagnosed intermittent diplopia.  
However, the VA examiner noted that, as the Veteran had never 
noticed it, the diplopia was unlikely to have resulted from the 
traumatic brain injury and may have resulted from diabetic small 
vessel disease or latent espohoria.  Regardless of the cause of 
the Veteran's diplopia, the Board notes that the Veteran does not 
claim that it moderately interfered with his work and 
relationships.  Also, the Board notes that the Veteran's fatigue 
appears to result from age and wear rather than the traumatic 
brain injury.  As the Veteran's disorder involves two subjective 
symptoms that mildly interfere with his ability to work, the 
Board assigns a "1" for subjective symptoms.

A level of severity of "0" has been assigned for the 
Neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  
Throughout the pendency of this appeal, the evidence does not 
indicate any neurobehavioral effects caused by the Veteran's 
disorder and the Veteran has never claimed otherwise.  Therefore, 
a "0" is assigned.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence of one or more 
neurobehavioral effects that occasionally interfere with 
workplace interaction, social interaction, or both but do not 
preclude them.  

A level of severity of "1" has been assigned for the 
Communication facet, indicating that an examiner has found 
evidence such as comprehension or expression, or both, of either 
spoken language or written language is only occasionally 
impaired, and that the veteran an communicate complex ideas.  A 
higher level of severity of "2" is not warranted unless an 
examiner finds evidence such as inability to communicate either 
by spoken language, written language, or both, more than 
occasionally but less than half of the time, or to comprehend 
spoken language, written language, or both, more than 
occasionally but less than half of the time, and that the veteran 
can generally communicate complex ideas.  In this instance, the 
September 2009 VA examiner noted that the Veteran's wife and son 
indicated that the Veteran slurred his speech.  Upon examination, 
speech was normal.  Although the examiner diagnosed slurred 
speech, the examiner concluded that it did not result from the 
Veteran's traumatic brain injury because it was a recent 
development.  Considering the scope of the Veteran's brain 
injury, and noting both the lay evidence of slurred speech and 
the negative clinical findings, the Board will resolve reasonable 
doubt on this question to find that the slurred speech should be 
associated with the service-connected disability, and assigns a 
"1."  As the evidence does not indicate that the slurred speech 
occurs more than occasionally, the Board will not assign a "2."

Moreover, for the entire period on appeal, the evidence does not 
indicate that the Veteran experiences a persistently altered 
state of consciousness, such as a vegetative state, minimally 
responsive state, or coma.  Therefore, he does not meet a total 
disability rating due to his state of consciousness.   

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination. Only one evaluation is assigned for all the 
applicable facets. The evaluation assigned for the entire 
increased rating period since October 23 2008 is 40 percent based 
upon the highest severity level of "2," which was assigned for 
motor activity.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
residuals for the Veteran's TBI are inadequate.  For example, the 
30 percent rating assigned under Diagnostic Code DC 8045-6204, 
for the period prior to October 23, 2008, for post-concussive 
headaches and positional vertigo is based on the average 
impairment caused by residuals of traumatic brain injury.  The 
schedular rating criteria for this period contemplate 
symptomatology found within the evidence of record, specifically 
dizziness and occasional staggering.  The 30 percent rating 
assigned is the maximum rating allowable under 8045-6024.  
38 C.F.R. § 4.87, 4.124a (2007).  However, the Veteran's 
disability could also be rated under Diagnostic Code 8045-8100, 
which contemplates additional symptomatology, such as migraine 
headaches with very frequent, completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
See 38 C.F.R. § 4.124a.  

For the period from October 23, 2008, the evidence in this case 
again does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
residuals for the Veteran's TBI are inadequate.  For example, the 
40 percent rating assigned under Diagnostic Code DC 8045 is based 
on the average impairment caused by residuals of a traumatic 
brain injury over the aforementioned period.  The schedular 
rating criteria for this period contemplate symptomatology found 
within the evidence of record, specifically mild loss of memory 
and concentration, without objective evidence on testing; normal 
judgment; routinely appropriate social interaction; normal 
orientation; normal spatial orientation; motor activity mildly 
decreased or with moderate slowing due to apraxia; daily mild to 
moderate headaches; positional vertigo; intermittent dizziness; 
normal neurobehavioral effects; occasional impairment of spoken 
language; and normal consciousness.  The schedular rating 
criteria also contemplate additional symptomatology, such as 
objective evidence on testing of mild impairment of memory, 
attention, concentration, or executive functions resulting in 
mild functional impairment; mildly impaired judgment; 
occasionally inappropriate social interaction; occasional 
disorientation to one of the four aspects (person, time, place, 
situation) of orientation; motor activity moderately decreased 
due to apraxia; mildly impaired spatial orientation; evidence of 
three or more subjective symptoms that moderately interfere with 
work or instrumental activities of daily living; neurobehavioral 
effects that occasionally interfere with workplace interaction, 
social interaction, or both but do not preclude them; inability 
to communicate either by spoken language, written language, or 
both, more than occasionally but less than half of the time, or 
to comprehend spoken language, written language, or both, more 
than occasionally but less than half of the time; or a 
persistently altered state of consciousness.   See 38 C.F.R. § 
4.124a.  

In short, the record does not indicate that the service-connected 
post-concussive headaches and positional vertigo disabilities on 
appeal cause impairment over and above that which is contemplated 
in the respectively assigned schedular ratings.  


See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not warranted.


ORDER

An increased rating for post-concussive headaches and positional 
vertigo, in excess of 30 percent for the rating period under 
appeal prior to October 23, 2008, is denied; an increased rating 
of 40 percent, but no greater than 40 percent, for the period 
from October 23, 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


